Citation Nr: 1130709	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-46 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served in the Nebraska Army National Guard.  He had periods of qualifying service between May 1970 and May 1976.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.      


FINDINGS OF FACT

1.  The evidence of record preponderates against the Veteran's claim that his hearing loss was incurred during active service.

2.  The evidence of record does not preponderate against the Veteran's claim that his tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided in this decision have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the Veteran with VCAA notification in a June 2010 letter.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claims.           

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits of the Claims for Service Connection

The Veteran served in the Nebraska Army National Guard.  The record indicates that he served as a reservist between May 1970 to May 1976, with several periods of active duty between December 1970 and June 1975.  The Veteran now claims service connection for hearing loss and tinnitus.  The RO denied the Veteran's claims in the August 2010 rating decision on appeal.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

The record demonstrates that the Veteran served on active duty, and on active duty for training (ACDUTRA).  The record also indicates that during his service in the reserves, he served on inactive duty for training (INACDUTRA) assignments prior to discharge in May 1976.  The Board has reviewed the record to determine whether service connection is warranted here based on active service, ACDUTRA, or INACDUTRA.  

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA, or from an injury during INACDUTRA.

In this matter, the Veteran is claiming service connection for hearing loss and tinnitus.  In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385.  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The evidence of record demonstrates that the Veteran has current hearing loss and tinnitus disorders.  A July 2010 VA audiology examination report of record indicates auditory thresholds higher than 26 decibels from 3000 to 4000 Hertz, and indicates auditory thresholds higher than 40 decibels at 4000 Hertz in the left ear, and at 3000 and 4000 Hertz in the right ear.  38 C.F.R. § 3.385.  This report also notes a diagnosis of tinnitus.

The record also indicates that the Veteran likely incurred acoustic trauma during service.  The evidence shows that he served with the army national guard at a time of war.  The evidence also shows that the Veteran's military occupational specialty (MOS) was track vehicle mechanic.  The Board finds credible the Veteran's statements of record, in particular those offered during his hearing, that he was exposed to loud noises during service pursuant to his duties as a mechanic.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  See also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

As to whether the Veteran's disorders relate to the acoustic trauma in service, the Board has considered the relevant lay and medical evidence of record.  And the Board has found that the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, but that the evidence is in equipoise with regard to his claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board will separately address the Veteran's claims below.

	Hearing Loss

The preponderance of the evidence of record indicates that the Veteran did not incur a hearing loss disorder during his periods of active service and ACDUTRA between December 1970 and June 1975, or during any periods of INACDUTRA from May 1970 until separation from service in May 1976.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of hearing loss.  The earliest evidence of record that the Veteran has hearing loss under VA guidelines is found in the July 2010 VA report, which is dated approximately 34 years following separation from the army reserves.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not assert service connection for hearing loss until May 2010, also 34 years following service.  And the record contains no medical nexus opinion asserting that the Veteran's hearing loss disorder is related to service.  Rather, the only medical professional to comment directly on the issue of medical nexus found service unrelated to the Veteran's hearing loss.  In that opinion of record, the July 2010 VA examiner stated that the Veteran's hearing was normal at separation from service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

On the issue of medical nexus, the Board has closely considered the lay statements of the Veteran and his spouse.  Each, as a layperson, is competent to attest to observable symptomatology.  See Layno, supra.  But the Board also notes that laypersons are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Here, the Veteran is competent to attest to what his hearing seemed to be at the time of his service.  And his spouse is competent to attest to the Veteran's contemporaneous complaints regarding his hearing.  But neither has the training and expertise to provide medical evidence connecting service to the symptoms.  Of more probative value is the medical evidence dated during the Veteran's service that indicates no hearing loss, the absence of medical evidence of hearing loss for 35 years following service, and the medical opinion of record, which is based on a review of the Veteran and of the claims file.  The Board also finds it significant that the medical opinion is offered by an audiologist, on an essentially medical, matter - i.e., whether the Veteran's hearing capacity was adversely affected by his service.  See Espiritu, supra.    

In sum, the record supports the Veteran's assertion that he has a current hearing loss disorder, and that he experienced acoustic trauma during service.  However, the preponderance of the evidence of record indicates that the current hearing loss is unrelated to service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Tinnitus

By contrast, the Board finds the evidence in equipoise regarding the claim for tinnitus.  

Initially, the Board notes that certain evidence of record counters the Veteran's claim.  The Veteran's service treatment records do not note tinnitus.  The earliest medical evidence of tinnitus is found in the July 2010 VA report of record, dated almost 35 years after service.  See Maxson, supra.  The Veteran did not claim service connection for tinnitus until May 2010.  And the July 2010 VA examiner expressly found the Veteran's tinnitus unrelated to service.  See Bloom, supra.   

However, certain other evidence favors the Veteran's claim.  Again, the Board notes the Veteran's likely exposure to acoustic trauma during service.  In the lay statements of record from the Veteran and his spouse, it is indicated that ringing in the ears began during one of the periods of active duty between 1970 and 1971.  In his lay statements of record, the Veteran indicates that he has experienced a continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  And in a March 2011 letter of record, the Veteran's treating physician strongly supported the Veteran's claim, asserting that the tinnitus "is due largely, if not entirely, to his active duty in the Army National Guard from December of 1970 to May of 1971."  The treating physician indicated a review of medical evidence as well.  See Bloom, supra.  

The Board finds the supportive lay and medical statements particularly probative here because, in contrast to the disorder of hearing loss, the disorder of tinnitus is based primarily on subjective complaints.  Cf. 38 C.F.R. §§ 3.385, 4.85, 4.86 (2010); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (in evaluating hearing loss, a mechanical application of the rating schedule is used).  Tinnitus is defined as, "[n]oises (ringing, whistling, hissing, roaring, booming, etc.) in the ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  The Veteran is competent to establish the presence of such an observable symptom.  See Layno, supra.  

As such, the Board cannot find that the evidence of record preponderates against the Veteran's claim to service connection for tinnitus.  The Board notes further that no evidence of record challenges the credibility of the Veteran, who has been consistent in his statements here.  See Smith, supra.  As such, a reasonable doubt has been created in the record.  This is an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing loss is denied.  

2.  Entitlement to service connection for tinnitus is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


